DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
This nonfinal rejection is in response the RCE/amendment filed on 05/26/21. New grounds of rejections are applied in the instant amendment
Claim Rejections - 35 USC § 112
1.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

2.	Claims 99, 118 and 123 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. In claim 99, lines 25-26, Applicant added the limitation, “Wherein the system for treating at least one item does not include a heating unit for disinfection of the item or items.” The disclosure as a whole does not support this newly added limitation. For example, paragraphs [0023, 0030, 0149, 0173, 0247 and 0282] teach using a heater element. Therefore, the system does include a heating unit for disinfection or sanitization of the item or items. The same applies to method claim 118. Applicant is respectfully requested to delete this added new limitation.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 99-118 and 120-123 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Golkowski (US 2012/0277662 A1).
Regarding claims 99 and 118, Golkowski discloses a system and a method [0011] for treating at least one item, comprising:
A first unit (Fig.2:46) comprising a disinfectant generator (Fig.2:32 and 30), wherein the disinfectant generator comprises:
A free radical generator (Fig.2:30) wherein the free radical generator generates ozone [0035]; a vaporizer unit (Fig.2:32) in fluidic communication with a reservoir [0036-0037] of disinfectant media, wherein the vaporizer unit is configured to generate a vapor of said disinfectant media; 
A gas distribution unit (Fig.2:14), wherein the unit conducts a gas from at least one outlet (Fig.2:40 and 38) of the gas distribution unit to an inlet (unlabeled inlet section of conduit 40) of the free 
A chamber (Fig.2:10) for containing an item or items to be treated, wherein the chamber is configured to form a sealed and enclosed area [0033] which can receive the at least one item, 
At least one conduit (Fig.2:34) in fluidic communication with the first unit (Fig.2:14, 32, 30, 48 and 34) and the second unit (Fig.2:10), wherein the conduit is configured to convey the disinfecting effluent from the first unit to the second unit [0072]; and wherein the system is capable of operating at a humidity within an interior of the chamber of between about 20% and 90% relative humidity;
Wherein the system is capable of being configured to operate at a temperature between 60 to about 80 degrees Fahrenheit during disinfection or sanitization of the item or items to be treated;
Wherein the system for treating at least one item does not include a heating unit (the heater 26 in Fig.2 is operated only during the pre-heated cycle before the closed loop operation or sterilization cycle; [0046, 0054] and Fig.4 – no heater) for disinfection or sanitization of the item or items;
Placing the insert ([0059]; Fig.2:63 and 65) in a chamber (Fig.2:10; [0058]) that forms a sealed and enclosed area around in the insert and the at least one item (Fig.2:67);
Activating a disinfectant generator [0090-0093], wherein the disinfectant generator comprises: 
A free radical generator (Fig.2:30);
A reservoir [0036-0037] of disinfectant media in fluid communication with a vaporizer unit (Fig.2:32);
wherein the disinfectant generator is configured to generate a disinfecting effluent that is deemed capable of destruction of vegetative microorganisms, mycobacterium, small or nonlipid viruses, medium or lipid viruses, fungal spores, and bacterial spores [0031] on the at least one item;

Wherein an interior of the chamber is configured to be cooled [0098] to a temperature ranging from 60 degrees Fahrenheit to 80 degrees Fahrenheit during disinfection of the at least one item ([0098] ambient temperature is deemed to be room temperature which is equal to 68 degrees Fahrenheit), and
Wherein the disinfectant generator does not comprise a heating unit (the heater 26 in Fig.2 is operated only during the pre-heated cycle before the closed loop operation or sterilization cycle; [0046, 0054] and Fig.4 – no heater).
Regarding claim 100, the system of Golkowski is capable of being configured for disinfection of the at least one item [0033].
Regarding claim 101, the system of Golkowski is capable of being configured for sanitization of the at least one item [0033].
Regarding claim 102, Golkowski discloses that the system is configured for treatment of a plurality of items (Fig.7:67), each of the plurality of items [0059] having an internal lumen.
Regarding claim 103, Golkowski discloses that the system further comprises an insert (Fig.7:60) configured to be placed within the sealed and enclosed area, the insert configured to contain the at least one item to be treated.
Regarding claim 104, Golkowski discloses that the disinfectant media includes a liquid and the vaporizer comprises an evaporator and a wicking material [0037] that is capable of being configured to absorb mist.
Regarding claim 105, Golkowski discloses that the chamber further comprises an additional conduit (Fig.2:44, 22 and 56) that fluidically connects an interior of the chamber with an exterior environment and the additional conduit comprises one or more of a filter, a free radical destroyer and a blower.

Regarding claim 107, the chamber (Fig.2:10) in Golkowski is rigid.
Regarding claim 108, the plasma free radical generator 30 in Golkowski is a cold plasma generator [0035].
Regarding claim 109, Golkowski discloses that the reservoir of disinfectant media comprises a liquid or solid source of hydrogen peroxide [0036-0037].
Regarding claim 110, Golkowski discloses that the reservoir of disinfectant media is removable [0037].
Regarding claim 111, Golkowski discloses that the system operates at a pressure not significantly different from an ambient environmental pressure [0047].
Regarding claim 112, the system of Golkowski is capable of being configured to operate at a pressure between 600 mm Hg and 800 mm Hg and at a temperature ranging from 15 degrees Celsius to 50 degrees Celsius.
Regarding claim 113, the system of Golkowski is capable of maintaining the relative humidity to enable the system to achieve disinfection of electronic devices.
Regarding claim 114, the activated carbon filter [0045] in Golkowski is the desiccant depot that is capable of being configured to assist in maintaining the humidity.
Regarding claim 115, the system of Golkowski is capable of generating an effluent capable of disinfection and said disinfection is achieved in a cycle time of between 120 seconds to 10 minutes.
Regarding claim 116, Golkowski discloses that the system further comprises a HEPA (Fig.2:22) configured to flush the second unit.
Regarding claim 117, Golkowski discloses that the system further comprises an activated carbon filter [0045] configured to ensure only clean air leaves the system.
Regarding claim 120, Golkowski discloses that the disinfectant effluent is hydrogen peroxide [0036], wherein the hydrogen peroxide is introduced into the chamber through the vaporizer unit 
Regarding claim 121, Golkowski further discloses introducing air into the system through a filter [0050] to flush the chamber after the at least one item has been disinfected, wherein the filter is a HEPA filter [0043-0044].
Regarding claim 122, Golkowski further discloses exhausting the air in the chamber through a filter system to ensure no disinfectant leaves the chamber, wherein the filter system comprises a HEPA filter and an activated carbon filter [0041-0045].
Regarding claim 123, Golkowski discloses that the disinfectant generator (Fig.2:14, 32 and 30) does not comprise a dehumidifier [0034-0037].
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
10.	Claim 119 is rejected under 35 U.S.C. 103 as being unpatentable over Golkowski (US 2012/0277662 A1).
Golkowski discloses an exemplary cycle time of approximately 20-30 minutes [0092] and an exemplary open loop operation of 5 minutes [0096]. In addition, Golkowski does teach exhausting moist air into the atmosphere [0095] and the use of a desiccant filter (activated carbon filter in [0045]). 
Golkowski appears silent to disclose the inherent disinfection cycle times and the inherent relative humidity values. One of skill in the art would readily recognize that different items require different disinfection cycle times/relative humidity values. For example, some items are not as contaminated as others are and will require less disinfection times. In addition, some items require less relative humidity values than others do. Clearly changing the inherent cycle times/relative humidity values of Golkowski to accommodate different types of items is an obvious choice. The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to change Golkowski 
Response to Arguments
11.	Applicants’ arguments, see pages 6-10, filed 05/26/21, with respect to the rejections of claims 99-115 under anticipation and 116-122 as being unpatentable under 103 have been fully considered and are persuasive in light of the amended claims.  Therefore, the rejections have been withdrawn.  However, upon further consideration, new grounds of anticipations/obviousness rejections are made in view Golkowski.
Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONZER R CHORBAJI whose telephone number is (571)272-1271.  The examiner can normally be reached on M-F 5:30-12:00 and 6:00-9:00.
13.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
14.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill J Warden can be reached on (571)272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
15.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.